                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       SRIDHAR SRINVASAN,                              Case No. 18-cv-03977-HSG
                                   8                    Plaintiff,                         ORDER GRANTING MOTION TO
                                                                                           DISMISS AND DENYING AS MOOT
                                   9             v.                                        MOTION TO STRIKE
                                  10       JERED KENNA,                                    Re: Dkt. No. 22
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13       MICHAEL HAAS, et al.,                           Case No.18-cv-03978-HSG
                                                        Plaintiffs,
                                  14
                                                 v.                                        Re: Dkt. No. 21
                                  15

                                  16       JERED KENNA, et al.,
                                                        Defendants.
                                  17

                                  18
                                  19           On January 12, 2018, Plaintiffs Michael Haas, Brian Ironside, and Bradley Johnson filed

                                  20   an action in San Francisco Superior Court, asserting several state law causes of action against

                                  21   Defendant Jered Kenna.1 Haas v. Kenna, Dkt. No. 1-1. On February 16, 2018 Plaintiff Sridhar

                                  22   Srinvasan filed a similar action against Defendant, also in state court.2 Srinvasan v. Kenna, Dkt.

                                  23   No. 1-1. Defendant timely removed each action to federal court. See Srinvasan, Dkt. No. 1;

                                  24   Haas, Dkt. No. 1. On September 4, 2018, Plaintiffs filed amended complaints in both actions.

                                  25

                                  26   1
                                         Plaintiffs’ state complaint also named Ryan Singer as a Defendant, but Plaintiffs voluntarily
                                  27   dismissed Singer before this case was removed to federal court. See Haas v. Kenna, Dkt. No. 1-2.
                                       2
                                         Again, the state complaint named Ryan Singer as a defendant, but Plaintiff voluntarily dismissed
                                  28   Singer before his case was removed to federal court. See Srinvasan v. Kenna, Dkt. No. 1-2.
                                   1   Srinvasan, Dkt. No. 21 (“Srinvasan FAC”); Haas, Dkt. No. 20 (“Haas FAC”).

                                   2          Now pending before the Court are Defendant’s motions to dismiss, and to strike portions

                                   3   of, the operative complaints in each action, briefing for which is complete. See Srinvasan, Dkt.

                                   4   Nos. 22 (“Srinvasan Mot.”), 34 (“Srinvasan Opp.”), 47 (“Srinvasan Reply”); Haas, Dkt. Nos. 21

                                   5   (“Haas Mot.”), 25 (“Haas Opp.”), 34 (“Haas Reply”). After carefully considering the parties’

                                   6   arguments, the Court GRANTS Defendant’s motions.

                                   7     I.   LEGAL STANDARD
                                   8          Federal Rule of Civil Procedure (“Rule”) 8(a) requires that a complaint contain “a short

                                   9   and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

                                  10   8(a)(2). A defendant may move to dismiss a complaint for failing to state a claim upon which

                                  11   relief can be granted under Rule 12(b)(6). “Dismissal under Rule 12(b)(6) is appropriate only

                                  12   where the complaint lacks a cognizable legal theory or sufficient facts to support a cognizable
Northern District of California
 United States District Court




                                  13   legal theory.” Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008). To

                                  14   survive a Rule 12(b)(6) motion, a plaintiff must plead “enough facts to state a claim to relief that is

                                  15   plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially

                                  16   plausible when a plaintiff pleads “factual content that allows the court to draw the reasonable

                                  17   inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

                                  18   678 (2009).

                                  19          Rule 9(b) imposes a heightened pleading standard for claims that “sound in fraud.” Fed.

                                  20   R. Civ. P. 9(b) (“In alleging fraud or mistake, a party must state with particularity the

                                  21   circumstances constituting fraud or mistake.”). A plaintiff must identify “the who, what, when,

                                  22   where, and how” of the alleged conduct, so as to provide defendants with sufficient information to

                                  23   defend against the charge. Cooper v. Pickett, 137 F.3d 616, 627 (9th Cir. 1997).

                                  24          In reviewing the plausibility of a complaint, courts “accept factual allegations in the

                                  25   complaint as true and construe the pleadings in the light most favorable to the nonmoving party.”

                                  26   Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). Nonetheless,

                                  27   courts do not “accept as true allegations that are merely conclusory, unwarranted deductions of

                                  28   fact, or unreasonable inferences.” In re Gilead Scis. Secs. Litig., 536 F.3d 1049, 1055 (9th Cir.
                                                                                          2
                                   1   2008) (quoting Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001)). The Court

                                   2   also need not accept as true allegations that contradict matter properly subject to judicial notice or

                                   3   allegations contradicting the exhibits attached to the complaint. Sprewell, 266 F.3d at 988.

                                   4             If the court concludes that a 12(b)(6) motion should be granted, the “court should grant

                                   5   leave to amend even if no request to amend the pleading was made, unless it determines that the

                                   6   pleading could not possibly be cured by the allegation of other facts.” Lopez v. Smith, 203 F.3d

                                   7   1122, 1127 (9th Cir. 2000) (en banc) (internal citations and quotation marks omitted).

                                   8       II.   DISCUSSION
                                   9             Plaintiffs allege five state law causes of action: (1) breach of written contract; (2) breach of

                                  10   express warranty; (3) intentional misrepresentation; (4) negligent misrepresentation; and (5)

                                  11   conversion.3 Srinvasan FAC ¶¶ 22–51; Haas FAC ¶¶ 29–65. Defendant moves to dismiss all

                                  12   causes of action in each case. This order first addresses an overarching defect in Plaintiffs’ cases
Northern District of California
 United States District Court




                                  13   before turning to the individual claims.

                                  14             A.    Plaintiffs Fail to Plead Alter Ego
                                  15             All of Plaintiffs’ claims seek to hold Defendant Kenna liable for alleged acts or omissions

                                  16   of a company for which he served as CEO: Tradehill, Inc (“Tradehill”). Srinvasan FAC ¶ 3; Haas

                                  17   FAC ¶ 5. Holding Kenna liable for Tradehill’s acts and omissions, however, requires that

                                  18   Plaintiffs plead sufficient facts to invoke the alter ego doctrine so as to pierce Tradehill’s corporate

                                  19   veil.

                                  20                  i.   Legal Standard
                                  21             “The alter ego doctrine arises when a plaintiff comes into court claiming that an opposing

                                  22   party is using the corporate form unjustly and in derogation of the plaintiff's interests.” Mesler v.

                                  23   Bragg Mgmt. Co., 702 P.2d 601, 606 (Cal. 1985). Under the doctrine, “[a] corporate identity may

                                  24   be disregarded—the ‘corporate veil’ pierced—where an abuse of the corporate privilege justifies

                                  25   holding the [owner] of a corporation liable for the actions of the corporation.” Sonora Diamond

                                  26
                                  27
                                       3
                                        Plaintiffs initially alleged unfair competition claims, but have now conceded that those claims
                                  28   should be dismissed. See Srinvasan Opp. at 5; Haas Opp. at 5.
                                                                                            3
                                   1   Corp. v. Superior Court, 99 Cal. Rptr. 2d 824, 836 (Ct. App. 2000). “There is a strong

                                   2   presumption against disregarding corporate identities and finding a person to be the alter ego of a

                                   3   corporation.” Tarel Seven Design, Inc. v. Magni Grp., Inc., No. SA CV 89–210 AHS (RWRX),

                                   4   1990 WL 118290, at *4 (C.D. Cal. May 30, 1990) (citing In re Christian & Porter Aluminum Co.,

                                   5   584 F.2d 326, 338 (9th Cir. 1978)). To overcome this presumption and state a claim for alter ego

                                   6   liability, a plaintiff “must make out a prima facie case (1) that there is such unity of interest and

                                   7   ownership that the separate personalities [of the two entities] no longer exist and (2) that failure to

                                   8   disregard [their separate identities] would result in fraud or injustice.” Ranza v. Nike Inc., 793

                                   9   F.3d 1059, 1073 (9th Cir. 2015) (internal quotations omitted). The party asserting alter ego

                                  10   liability bears the burden of establishing it. See UA Local 343 v. Nor–Cal Plumbing, Inc., 48 F.3d

                                  11   1465, 1471 (9th Cir. 1994). Conclusory allegations of alter ego status are inadequate; rather, the

                                  12   “plaintiff must allege specifically both of the elements of alter ego liability, as well as facts
Northern District of California
 United States District Court




                                  13   supporting each.” Sandoval v. Ali, 34 F. Supp. 3d 1031, 1040–41 (N.D. Cal. 2014) (quoting

                                  14   Neilson v. Union Bank of Cal., N.A., 290 F. Supp. 2d 1101, 1116 (C.D. Cal. 2003)).

                                  15          To assess whether there is unity of interest between a corporation and an individual for the

                                  16   purposes of piercing the corporate veil under alter ego liability, courts consider many factors,

                                  17   including:

                                  18                  [T]he commingling of funds and other assets; the failure to segregate
                                                      funds of the individual and the corporation; the unauthorized
                                  19                  diversion of corporate funds to other than corporate purposes; the
                                                      treatment by an individual of corporate assets as his own; the failure
                                  20                  to seek authority to issue stock or issue stock under existing
                                                      authorization; the representation by an individual that he is personally
                                  21                  liable for corporate debts; the failure to maintain adequate corporate
                                                      minutes or records; the intermingling of the individual and corporate
                                  22                  records; the ownership of all the stock by a single individual or
                                                      family; the domination or control of the corporation by the
                                  23                  stockholders; the use of a single address for the individual and the
                                                      corporation; the inadequacy of the corporation's capitalization; the
                                  24                  use of the corporation as a mere conduit for an individual's business;
                                                      the concealment of the ownership of the corporation; the disregard of
                                  25                  formalities and the failure to maintain arm's-length transactions with
                                                      the corporation; and the attempts to segregate liabilities to the
                                  26                  corporation.
                                  27   Digby Adler Grp. LLC v. Image Rent a Car, Inc., 79 F. Supp. 3d 1095, 1106–07 (N.D. Cal. Feb. 6,

                                  28   2015) (citing Mid-Century Ins. Co. v. Gardner, 11 Cal. Rptr. 2d 918, 922 n.3 (Ct. App. 1992)).
                                                                                           4
                                   1   Some courts have held that a plaintiff need only plead two or three of these factors to adequately

                                   2   plead unity of interest. See Daewoo Elecs. Am. Inc. v. Opta Corp., No. C 13–1247 JSW, 2013 WL

                                   3   3877596, at *5 (N.D. Cal. July 25, 2013); Pac. Mar. Freight, Inc. v. Foster, No. 10–cv–0578–

                                   4   BTM–BLM, 2010 WL 3339432, at *6 (S.D. Cal. Aug. 24, 2010) (citing authority holding that the

                                   5   identification of unity of interest plus two or three factors was sufficient to survive dismissal).

                                   6              ii.    Analysis
                                   7          The operative complaints in each action state:

                                   8                    “Plaintiff[s] [is/are] informed and believes and thereon allege that
                                                        Tradehill was the alter ego of Kenna such that there is a unity of
                                   9                    ownership and control in that Kenna dominated and controlled
                                                        Tradehill; that Tradehill did not operate as a bona fide corporation;
                                  10                    and that Tradehill was inadequately capitalized, and that unfair and
                                                        inequitable results will follow if the corporate separateness of
                                  11                    Tradehill from Kenna is recognized.”
                                  12   See Srinvasan FAC ¶ 6; Haas FAC ¶ 7. But as Defendant notes, this is merely a recital of the
Northern District of California
 United States District Court




                                  13   elements based on information and belief. See, e.g., Srinvasan Mot. at 7. Nowhere do Plaintiffs

                                  14   plead facts to support this threadbare allegation.

                                  15          In response, Plaintiffs concede that their pleadings are inadequate. See, e.g., Srinvasan

                                  16   Opp. at 3. Plaintiffs claim they “initially pleaded the alter ego doctrine generally because the

                                  17   Complaint had been filed in state court, and because California applies a general pleading standard

                                  18   to alter ego. Counsel was unaware of the specificity requirement for alter ego, and request[s]

                                  19   leave to amend to so plead.” See, e.g., id.

                                  20          Because there is no dispute that Plaintiffs failed to adequately plead alter ego, which is a

                                  21   threshold issue for all claims in these actions, the Court GRANTS Defendant’s motions to

                                  22   dismiss. Although the Court need not address the individual causes of actions, given Plaintiffs’

                                  23   failure to satisfy this threshold issue, the Court nonetheless discusses at a high level some of the

                                  24   plain defects in the individual claims.4 Should Plaintiffs seek to file another amended complaint,

                                  25   the Court expects Plaintiffs to cure all deficiencies—whether noted below or in Defendant’s

                                  26   numerous briefs. Failure to adequately plead individual causes of action in the future may result

                                  27
                                       4
                                  28    The discussion below is not meant to be, and Plaintiffs should not construe it as, an exhaustive
                                       analysis of the operative complaints.
                                                                                       5
                                   1   in dismissal without leave to amend.

                                   2          B.     Breach of Contract
                                   3          Plaintiffs Haas and Johnson allege breach of contract actions. Haas FAC ¶¶ 29–35. As to

                                   4   Haas, the operative complaint alleges that he emailed Kenna in April 2013, “asking how he could

                                   5   obtain his bitcoin.” See id. ¶¶ 17, 30. Kenna responded, essentially saying that he and others

                                   6   would investigate the matter, but that Haas needed to send Kenna some additional information.

                                   7   Id. Haas responded by giving Kenna an email address, with which Kenna could allegedly try to

                                   8   locate Haas’s bitcoin. Id. at 30. As to Johnson, the operative complaint alleges that he emailed

                                   9   Kenna four times in April 2013 “because he was concerned about his bitcoin.” Id. ¶ 18. Kenna

                                  10   responded, asking for a “BTC address,” to send Johnson his bitcoins. Id. ¶ 31. Johnson provided

                                  11   an address. Id. According to Plaintiffs, “[e]ach of these exchanges constitut[ed] an offer by

                                  12   Kenna to enter into a written contract.” Id. ¶ 32.
Northern District of California
 United States District Court




                                  13          Defendant moves to dismiss this cause of action as to both Plaintiffs Haas and Johnson for

                                  14   failure to state a cause of action and because Plaintiffs’ claims are time-barred.

                                  15               i.     Plaintiffs Fail to State a Cause of Action
                                  16          Defendant argues that Plaintiffs fail to state a cause of action by not identifying

                                  17   consideration, which is an essential element of a contract. See Haas Mot. at 7. And Plaintiffs do

                                  18   not defend their breach of contract claim in opposition. Even had Plaintiffs responded, the Court

                                  19   does not see how consideration would be pleaded because it does not appear that Defendant

                                  20   received any benefit from these exchanges. See Cal. Civ. Code § 1605 (defining “good

                                  21   consideration”).

                                  22               ii.    Plaintiffs’ Claims Appear Time-Barred
                                  23          Defendant also argues that Haas and Johnson’s breach of contract claims are time-barred.

                                  24   See Haas Mot at 7–8. The statute of limitations for a breach of contract claim is four years after

                                  25   accrual of the cause of action. See Cal Civ. Proc. Code § 337(a). A claim accrues at the time of

                                  26   the breach and when a plaintiff has suffered appreciable and actual harm, “however uncertain the

                                  27   amount.” See Davies v. Krasna, 535 P.2d 1161, 1167 (Cal. 1975) (in bank). Where a contract

                                  28   does not fix a time for performance, the law implies a promise to perform within a reasonable
                                                                                            6
                                   1   time. See Cal. Civ. Code § 1657. But where “the act is in its nature capable of being done

                                   2   instantly--as, for example, if it consists in the payment of money only--it must be performed

                                   3   immediately upon the thing to be done being exactly ascertained.” Id.

                                   4          Defendant argues that even if his April 2013 emails constituted written contracts, the

                                   5   breach occurred when he did not immediately send Haas and Johnson their bitcoins. Haas Mot. at

                                   6   7–8. Given that the Plaintiffs only filed suit in January 2018, they cannot sustain a cause of action

                                   7   based on a breach of contract before January 2014. Plaintiffs did not defend their breach of

                                   8   contract claim in opposition to Defendant’s dismissal request. And the Court cannot readily

                                   9   discern any facts Plaintiffs could plead to avoid dismissal on these grounds.

                                  10          C.     Breach of Warranty
                                  11          All Plaintiffs allege breach of warranty claims. Srinvasan FAC ¶¶ 22–28; Haas FAC

                                  12   ¶¶ 36–44. The operative complaints contend that a 2011 statement by Kenna about how his
Northern District of California
 United States District Court




                                  13   company was “in this for the long run,” as well as general sign-up language on the company’s

                                  14   webpage, constituted an express warranty, which was allegedly breached “[w]hen Kenna

                                  15   permanently closed the Tradehill doors, on or about December 2013.” Srinvasan FAC ¶¶ 24–27;

                                  16   Haas FAC ¶¶ 38–41.

                                  17          Defendant moves to dismiss this cause of action as to all Plaintiffs both for failure to state

                                  18   a cause of action and because Plaintiffs’ claims are time-barred.

                                  19               i.   Plaintiffs Fail to State a Cause of Action
                                  20          Defendant claims that Plaintiffs have failed to state a cause of action for breach of

                                  21   warranty because “[a] warranty claim must involve a ‘sale’ of ‘goods,’” but here (1) there was no

                                  22   “sale” because no title passed from Defendant to Plaintiffs, and (2) this case is not about “goods.”

                                  23   See, e.g., Srinvasan Mot. at 7. Plaintiffs’ only response is that “[b]ecause plaintiff pleaded express

                                  24   warranty, the ‘goods’ discussion is moot.” See, e.g., Srinvasan Opp. at 3. But Plaintiffs cite to no

                                  25   case law to support this view.5

                                  26
                                  27
                                       5
                                         Every treatise the Court found states that any action for breach of warranty “will not lie where
                                       there has been only the furnishing of services.” See, e.g., Judge Kimberly A. Gaab & Sara Church
                                  28   Reese, Cal. Prac. Guide Civ. Pro. Trial Claims & Def. Ch. 7(V)-B, 7:612 (Oct. 2018) (citing
                                       Gautier v. Gen. Tel. Co. 44 Cal. Rptr. 404, 407 (Ct. App. 1965); Gagne v. Bertran, 275 P.2d 15,
                                                                                          7
                                                    ii.   Plaintiffs’ Claims Appear Time-Barred
                                   1

                                   2           Defendant also argues that Plaintiffs’ breach of warranty claims are time-barred. See, e.g.,

                                   3   Srinvasan Mot. at 8–9. The statute of limitations for breach of express warranty is four years after

                                   4   accrual of the cause of action. See Mills v. Forestex Co., 134 Cal. Rptr. 2d 273, 287 (Ct. App.

                                   5   2003) (citing Cal. Com. Code § 2725). “A cause of action accrues when the breach occurs,

                                   6   regardless of the aggrieved party's lack of knowledge of the breach. A breach of warranty occurs

                                   7   when tender of delivery is made, except that where a warranty explicitly extends to future

                                   8   performance of the goods and discovery of the breach must await the time of such performance the

                                   9   cause of action accrues when the breach is or should have been discovered.” Cal. Com. Code

                                  10   § 2725(2).

                                  11           Plaintiffs’ own complaints state that the breach occurred in December 2013. See, e.g.,

                                  12   Srinvasan FAC ¶ 27 (“When Kenna permanently closed the Tradehill doors, on or about
Northern District of California
 United States District Court




                                  13   December 2013, he breached the express warranty because he didn’t permit plaintiffs to get their

                                  14   bitcoin back, sell it or trade it.”). But Plaintiffs did not file these actions until February 2018,

                                  15   more than four years later.

                                  16           Plaintiffs respond by arguing that the date of accrual ought to be “the day after the last

                                  17   customer plaintiff is aware of got refunded his coin in full, because until this date, it is clear that

                                  18   Kenna was refunding bitcoin to some, and is estopped from now asserting plaintiff may not rely

                                  19   on this.” See, e.g., Srinvasan Opp. at 3. Plaintiffs believe the accrual date should be December

                                  20   13, 2014. Id. The Court does not see how Plaintiffs’ argument squares with their own allegation

                                  21   that the breach occurred in December 2013, given that a claim for breach of warranty accrues

                                  22   under California law “when the breach occurs, regardless of the aggrieved party's lack of

                                  23   knowledge of the breach.” Cal. Com. Code § 2725(2) (emphasis added); Srinvasan FAC ¶ 27.

                                  24          D.      Intentional Misrepresentation
                                  25           All Plaintiffs bring claims for intentional misrepresentation. Srinvasan FAC ¶¶ 29–37;

                                  26   Haas FAC ¶¶ 45–53. In support, the operative complaints point to a 2011 blog post from Kenna,

                                  27

                                  28
                                       20 (Cal. 1954)); 4 Witkin, Summary of California Law, § 57 (11th ed. June 2018).
                                                                                      8
                                   1   which said, among other things, that “TradeHill is here to stay and we’re just getting started.” See,

                                   2   e.g., Srinvasan FAC ¶ 30.

                                   3           Defendant again moves to dismiss this cause of action as to all Plaintiffs both for failure to

                                   4   state a cause of action and because Plaintiffs’ claims are time-barred.

                                   5               i.    Plaintiffs Fail to State a Cause of Action
                                   6           Under California law, “[t]o establish a claim for deceit based on intentional

                                   7   misrepresentation, the plaintiff must prove seven essential elements: (1) the defendant represented

                                   8   to the plaintiff that an important fact was true; (2) that representation was false; (3) the defendant

                                   9   knew that the representation was false when the defendant made it, or the defendant made the

                                  10   representation recklessly and without regard for its truth; (4) the defendant intended that the

                                  11   plaintiff rely on the representation; (5) the plaintiff reasonably relied on the representation; (6) the

                                  12   plaintiff was harmed; and (7) the plaintiff's reliance on the defendant's representation was a
Northern District of California
 United States District Court




                                  13   substantial factor in causing that harm to the plaintiff.” Manderville v. PCG & S Grp., Inc., 55

                                  14   Cal. Rptr. 3d 59, 68 (Ct. App. 2007) (citing Cal. Civ. Code §§ 1709–10). Because this claim

                                  15   alleges fraud, it is subject to Rule 9(b)'s heightened pleading standard. World Surveillance Grp.

                                  16   Inc. v. La Jolla Cove Inv’rs, Inc., No. 13-cv-03455-WHO, 2014 WL 1411249, at *3 (N.D. Cal.

                                  17   Apr. 11, 2014).

                                  18           As Defendant points out, although Plaintiffs point to a few “representations,” Plaintiffs fail

                                  19   to identify any statement that was purportedly false when made. See, e.g., Srinvasan Mot. at 9.

                                  20   Moreover, Plaintiffs fail to allege that Defendant knew any given statement was false when made.

                                  21   Id. Plaintiffs respond by saying that “Kenna deceived” Plaintiffs and “[r]ather than quibble over

                                  22   semantics, plaintiff[s] believe[] this Court would agree that Kenna affirmatively represented that

                                  23   he would not abscond with customer bitcoin.” See, e.g., Srinvasan Opp. at 3.

                                  24           Plaintiffs’ suggestion that they need not “quibble over semantics” ignores Rule 9(b)’s

                                  25   heightened pleading standard. Rule 9(b) demands that Plaintiffs allege the “time, place, and

                                  26   specific content of the false representations as well as the identities of the parties to the

                                  27   misrepresentations.’” Swartz v. KPMG LLP, 476 F.3d 756, 764 (9th Cir. 2007) (per curiam)

                                  28   (citing Edwards v. Marin Park, Inc., 356 F.3d 1058, 1066 (9th Cir. 2004)); see also Kearns v.
                                                                                           9
                                   1   Ford Motor Co., 567 F.3d 1120, 1124 (9th Cir. 2009) (“Averments of fraud must be accompanied

                                   2   by ‘the who, what, when, where, and how’ of the misconduct charged.”). Plaintiffs have not come

                                   3   close to meeting Rule 9(b)’s requirements.

                                   4              ii.   Plaintiffs Johnson, Srinvasan, and Haas’s Claims Appear Time-Barred
                                   5          Defendant also argues that Plaintiffs’ intentional misrepresentation claims are time-barred.

                                   6   See, e.g., Srinvasan Mot. at 11–12. The statute of limitations for intentional misrepresentation is

                                   7   three years. See Cal. Civ. Proc. § 338(d). Accrual occurs upon “discovery, by the aggrieved

                                   8   party, of the facts constituting the fraud or mistake.” Id. Inquiry notice is sufficient, however,

                                   9   which means accrual occurs when a plaintiff “has reason at least to suspect a factual basis” of the

                                  10   cause of action. See Fox v. Ethicon Endo-Surgery, Inc., 110 P.3d 914, 920 (Cal. 2005).

                                  11          Plaintiffs admit that “Johnson is time barred - and accordingly did not allege this cause of

                                  12   action.” Haas Opp. at 4. Technically, this is not accurate: The operative complaint said “all
Northern District of California
 United States District Court




                                  13   plaintiffs” brought this cause of action. See Haas FAC at 9. Nonetheless, given that Plaintiff

                                  14   Johnson admits his claim is time barred, the Court dismisses his intentional misrepresentation

                                  15   claim without leave to amend.

                                  16          Defendant argues that Plaintiff Srinvasan was on notice at least as of April 2013, when

                                  17   Kenna allegedly ignored a request for information about “how [Srinvasan] could obtain his

                                  18   bitcoin.” See Srinvasan Mot. at 12. Defendant argues that Plaintiff Haas was on notice at least as

                                  19   of April 2013, when Haas emailed Kenna about returning Haas’s bitcoin and Kenna allegedly

                                  20   failed to do so. See Haas Mot. at 13. Finally, as to Srinvasan, Haas, and Ironside, Defendant

                                  21   argues that each at least should have known about any alleged intentional misrepresentation in

                                  22   December 2013, when Tradehill closed.

                                  23          As to Srinvasan and Haas, the Court does not understand why Kenna’s failure to respond

                                  24   to requests did not constitute inquiry notice. For Ironside, however, the facts alleged suggest that

                                  25   he had no reason to doubt the integrity of Tradehill until 2017, when he went looking for his

                                  26   bitcoin and learned that Tradehill no longer existed.

                                  27   //

                                  28   //
                                                                                         10
                                              E.     Negligent Misrepresentation
                                   1

                                   2          All Plaintiffs bring claims for negligent misrepresentation. Srinvasan FAC ¶¶ 38–45; Haas

                                   3   FAC ¶¶ 54–61. In support, the operative complaints point to the same 2011 blog post from Kenna

                                   4   that supported their intentional misrepresentation claims. See, e.g., Srinvasan FAC ¶ 39.

                                   5          Defendant again moves to dismiss this cause of action as to all Plaintiffs both for failure to

                                   6   state a cause of action and because Plaintiffs’ claims are time-barred.

                                   7               i.    Plaintiffs Fail to State a Cause of Action
                                   8          To state a claim for negligent misrepresentation under California law, a plaintiff must

                                   9   allege: “(1) the misrepresentation of a past or existing material fact, (2) without reasonable ground

                                  10   for believing it to be true, (3) with intent to induce another's reliance on the fact misrepresented,

                                  11   (4) justifiable reliance on the misrepresentation, and (5) resulting damage.” Apollo Capital Fund,

                                  12   LLC v. Roth Capital Partners, LLC, 70 Cal. Rptr. 3d 199, 213 (Ct. App. 2007). There is no
Northern District of California
 United States District Court




                                  13   controlling authority as to whether negligent misrepresentation is subject to Rule 9(b). See

                                  14   Anschutz Corp. v. Merrill Lynch & Co., 785 F. Supp. 2d 799, 823, 828 (N.D. Cal. 2011)

                                  15   (assuming without deciding that Rule 9(b) applied since the complaint met the heightened

                                  16   standard). The Ninth Circuit, however, has held that claims which “sound in fraud” or that are

                                  17   “grounded in fraud” must satisfy Rule 9(b)’s heightened pleading requirements. Kearns, 567 F.3d

                                  18   at 1125. To ascertain whether a claim “sounds in fraud,” the Court must examine the language

                                  19   and structure of the complaint and determine “whether the complaint alleges a unified course of

                                  20   fraudulent conduct and relies entirely on that course of conduct as the basis of a claim.” Rubke v.

                                  21   Capitol Bancorp Ltd., 551 F.3d 1156, 1161 (9th Cir. 2009) (internal quotations and alterations

                                  22   omitted).

                                  23          Whether or not the statements at issue here sound in fraud, Plaintiffs fail to point to any

                                  24   statements that were allegedly false when made, which is fatal to their claims.

                                  25               ii.   Plaintiffs Johnson, Srinvasan, and Haas’s Claims Appear Time-Barred
                                  26          Defendant also argues that Plaintiffs’ negligent misrepresentation claims are time-barred.

                                  27   See, e.g., Srinvasan Mot. at 13. The statute of limitations for negligent misrepresentation is two

                                  28   years. See Platt Elec. Supply, Inc. v. EOFF Elec., Inc., 522 F.3d 1049, 1054 (9th Cir. 2008)
                                                                                         11
                                   1   (citing Cal. Civ. Proc. Code § 339(1)). Accrual occurs upon discovery of the facts constituting

                                   2   deceit. See id. “Plaintiffs are required to conduct a reasonable investigation after becoming aware

                                   3   of an injury, and are charged with knowledge of the information that would have been revealed by

                                   4   such an investigation.” Id. (citing Slovensky v. Friedman, 49 Cal. Rptr. 3d 60, 68 (Ct. App.

                                   5   2006)). “So long as there is a reasonable ground for suspicion, the plaintiff must go out and find

                                   6   the facts; she cannot wait for the facts to find her.” Id. (citing Slovensky, 49 Cal. Rptr. 3d at 68).

                                   7          For reasons discussed above regarding Plaintiffs’ intentional misrepresentation claims, the

                                   8   Court similarly does not understand why Kenna’s failure to respond to requests did not constitute

                                   9   notice, which indicates that Plaintiffs Johnson, Srinvasan, and Haas’s claims are time-barred.

                                  10          F.    Conversion
                                  11          Defendant argues that Plaintiffs’ conversion claims are time-barred. See, e.g., Srinvasan

                                  12   Mot. at 13–14. The statute of limitations for conversion is three years. See Cal. Code Civ. Proc.
Northern District of California
 United States District Court




                                  13   § 338(c). Accrual occurs on the date of the taking, “even if the owner is ignorant of the wrong

                                  14   committed.” Naftzger v. Am. Numismatic Soc’y, 49 Cal. Rptr. 2d 784, 789 (Ct. App. 1996).

                                  15          Defendant argues that, at the latest, the taking for each Plaintiff occurred when Tradehill

                                  16   permanently shut down—in December 2013, according to the operative complaint. See, e.g.,

                                  17   Srinvasan Mot. at 14. In response, Plaintiffs contend that the cause of action did not accrue until

                                  18   2016, because bitcoin’s value was previously too speculative to have caused Plaintiffs any “actual

                                  19   appreciable harm.” See, e.g., Srinvasan Opp. at 4. In Plaintiffs’ view, “[l]ooking at the price of

                                  20   bitcoin – it is entirely speculative and could have easily dropped to zero numerous times until at

                                  21   least 2016. Until then, [Plaintiffs’] loss was speculative and no cause of action accrued.” Id.

                                  22          The Court finds Plaintiffs’ position untenable. Currency of any type fluctuates in value.

                                  23   And anticipating a given currency’s future value involves some level of speculation. But that

                                  24   alone does not mean that no harm occurred at the date of taking. Any “manifest and palpable”

                                  25   injury commences the statutory period under California law. Costa Serena Owners Coalition v.

                                  26   Costa Serena Architectural Comm., 97 Cal. Rptr. 3d 170, 187 (Ct. App. 2009) (quoting Marin

                                  27   Healthcare Dist. v. Sutter Health, 127 Cal. Rptr. 2d 113, 125 (Ct. App. 2002)); see also Davies,

                                  28   535 P.2d at 1167 (holding that “the infliction of appreciable and actual harm, however uncertain in
                                                                                         12
                                   1   amount, will commence the statutory period”); Spellis v. Lawn, 246 Cal. Rptr. 385, 388–89 (Ct.

                                   2   App. 1988) (holding that not all damages must occur before a cause of action accrues; rather, “the

                                   3   running of the statute is not postponed by the fact that the actual or substantial damages do not

                                   4   occur until a later date”). And here, the Court finds that Plaintiffs cannot allege that no harm

                                   5   whatsoever occurred at the date of taking based on a theory that bitcoin’s value was previously too

                                   6   speculative.

                                   7   III.   CONCLUSION
                                   8          The Court GRANTS Defendant’s motions to dismiss in each action, and as to all claims.

                                   9   Dismissal is with leave to amend, except as otherwise stated above. Because the Court grants

                                  10   Defendant's motions to dismiss in their entirety, the Court DENIES AS MOOT Defendant's

                                  11   motions to strike. See Srinvasan Mot. at 20–21; Haas Mot. at 20–21.

                                  12          If Plaintiffs elect to file further amended complaints, they must do so within 21 days of this
Northern District of California
 United States District Court




                                  13   order. Failure to file an amended complaint by this deadline may result in the dismissal of the

                                  14   action without leave to amend. In further amended complaints, Plaintiffs must clearly set forth

                                  15   each legal claim and the facts supporting such claims. Plaintiffs’ counsel are reminded to

                                  16   carefully consider their obligations under Federal Rule of Civil Procedure 11 in determining the

                                  17   scope and content of any amended complaint.

                                  18          IT IS SO ORDERED.

                                  19   Dated: 3/11/2019

                                  20                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  21                                                    United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        13
